DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 7, and 11 of U.S. Patent No. 9,836,793. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to adding items to a property inventory via mobile device images and checking coverage limits.
Claims 11-20 recite substantially similar limitations as claims 1-10 and are rejected accordingly.
The substantially similar claim limitations are demonstrated by the following claim map:
Instant Claims
Reference Claims (US 9,836,793)
1. A computer system, comprising:

a mobile device application download system, storing, for download to a mobile device, an application program which configures mobile devices to capture a first image of a first item, generate an interface prompting a user for data relating to the first item, prompt the user to capture, via a camera of the mobile device, an image of one or more of a bar code, serial number or product code of the first item, receive in response to the prompt an image of one or more of a bar code, serial number or product code of the first item, communicate with one or more comparison services to obtain, independent of purchase transaction data for the first item, comparative pricing information associated with the first item employing the at least one of bar code, serial number or product code, communicate with one or more other services to provide proof of ownership, and automatically transmit a request to add the first item to an inventory and a record including the captured image data, data entered via the user interface, location information automatically captured via a GPS receiver of the mobile device, time information, the image of one or more of a bar code, serial number or product code of the first item, the obtained comparative pricing information the application program being 

a data storage device storing, updating and providing access to data defining a plurality of insurance coverage rules, including at least a first geographical limit and a value limit; 



a computer processor for executing program instructions and for retrieving the data defining a plurality of insurance coverage rules from the data storage device;

a memory, coupled to the computer processor, storing program instructions for execution by the computer processor to:

receive, from the mobile device, the transmitted record; 

determine, based on the received record, the comparative pricing information, and stored property inventory data, a current total value of a property inventory including a value of the first item; 


compare the current total value of the property inventory, the location information and the information identifying the first item added with the data defining a plurality of insurance coverage rules; and 




generate and transmit to the mobile device a response to the request to add the first item based on a result of the comparison, the response including an indication of whether the current total value of the property inventory exceeds the value limit and whether the location information is within the at least a first geographical limit.



a mobile device, coupled to a sensor for determining quality of items, and configured to execute an application program to capture an image of a first item, generate an interface prompting a user for data relating to the first item, activate the sensor to determine quality of the first item, perform an analysis based on data from the sensor, prompt the user to capture, via a camera of the mobile device, an image of one or more of a bar code, serial number or product code of the first item, receive in response to the prompt an image of one or more of a bar code, serial number or product code of the first item, communicate with one or more comparison services to obtain comparative pricing information associated with the first item employing the at least one of bar code, serial number or product code, and automatically transmit a record including the captured image data, data entered via the user interface, location information automatically captured via a GPS receiver of the mobile device, time information, the image of one or more of a bar code, serial number or product code of the first item, the obtained comparative pricing information, quality data received from the sensor and data resulting from the analysis;


the application program being further configured to, responsive to receipt of a response to a request to add an item, automatically display the received response on an interface of the mobile device; a data storage device storing, updating and providing access to data defining a plurality of insurance coverage; 

a computer processor for executing program instructions and for retrieving said data defining a plurality of insurance coverage rules from the data storage device;

a memory, coupled to the computer processor, storing program instructions for execution by the computer processor to:

receive, from the mobile device, the transmitted record;

analyze stored property inventory data including said received record information, including said comparative pricing information, to determine a current total value of a property inventory including a value of said at least first item to be added;

compare said property inventory, said current total value of said property inventory, said location information and said information identifying said at least first item to be added with said data defining a plurality of insurance coverage rules, said plurality of insurance coverage rules including at least a first geographical limit; and

generate and transmit to the mobile device a response to said request to add an item based on a result of said comparison, the response including an indication of whether said current total value of said property inventory exceeds one or more of said plurality of insurance coverage rules and whether said location information is within the at least a first geographical limit.

1.
…
activate the sensor to determine quality of the first item, perform an analysis based on data from the sensor,
3. The computer system of claim 1, wherein the program instructions further comprise program instructions for execution by the processor to receive, from the mobile device, a request to create a new property inventory, wherein the request to add the first item is a request to add the first item to the new property inventory.
2.  The computer system of claim 1, further comprising program instructions for execution by the processor to receive, from a user operating a mobile device, a request to create a new property inventory, wherein said request to 
add at least a first item is a request to add said at least a first item to said new property inventory.
4. The computer system of claim 1, wherein the transmitted record further comprises a date of acquisition of the first item.
3.  The computer system of claim 1, wherein said information identifying said at least first item further comprises: an item type and a date acquired.
5. The computer system of claim 1, further comprising program instructions for execution by the processor to receive, from a retailer, data indicative of a value of the first item.
4.  The computer system of claim 1, further comprising program instructions for execution by said processor to receive, from at least one of a user operating said mobile device and a retailer, information identifying a value of said at least first item.
6. The computer system of claim 1, wherein the first image is a still image captured using a camera of the mobile device.
5.  The computer system of claim 1, wherein said first image is a still image captured using a camera of said mobile device
7. The computer system of claim 1, wherein the first image is a video image including a plurality of images of a plurality of items, the program instructions further comprising program instructions for execution by the computer processor to analyze the video image to extract data associated with each of the plurality of items.
6.  The computer system of claim 1, wherein said first image is a video image including a plurality of images of a plurality of items, said program 
instructions further comprising program instructions for execution by the computer processor to analyze said video image to extract data associated with each of said plurality of items.
8. The computer system of claim 1, wherein the data storage device further stores at least one insurance exclusion rule.
7.  The computer system of claim 1, wherein said insurance rules include at least one of a coverage rule and an exclusion rule.
9. The computer system of claim 8, wherein the response further includes an indication that coverage of the first item is excluded by the at least one insurance exclusion rule
7.  The computer system of claim 1, wherein said insurance rules include at least one of a coverage rule and an exclusion rule.
10. The computer system of claim 1, wherein the data storage device further stores a rule specifying a threshold to determine when a 


be transmitted to said user indicating that said user has insufficient 
coverage.




Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
Double Patenting Rejections
The rejection of claims 1-20 as being unpatentable over claims 1-6, 7, and 11 of US 9,836,793 is maintained absent any specific arguments presented by Applicant.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Rejections under 35 U.S.C. 103
Regarding the rejection of claims 1, 3-11, and 13-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trandal (US 7,899,823 B1, cited in prior Office Action) in view of Pacella (US 2009/0164421 A1, cited in prior Office Action), further in view of Farrell (US 2006/0036502 A1, cited in prior Office Action), further in view of Buentello (US 7,941,330 B1, cited in prior Office Action), the rejections have been withdrawn in view of Applicant’s current amendment and remarks.  Examiner is persuaded by Applicant’s argument that one of ordinary skill in the art would not have been motivated to combine the four references without using the present disclosure as a roadmap.  The rejection of claims 2 and 12 under 35 U.S.C. 103 are also withdrawn in view of their dependency on base claims 1 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                        

February 25, 2021